WISS, Judge
(concurring with exception):
14. I concur fully in the majority opinion except for subparagraph 2 of footnote 3. The unanimous opinion of the Court in United States v. Taylor, 26 MJ 127,128-29 (CMA 1988), explained that recognition of the sua sponte duty of a military judge to instruct on any affirmative defense reasonably raised by the evidence goes back to the beginning of this Court’s jurisprudence, see United States v. Ginn, 1 USCMA 453, 4 CMR 45 (1952). Further, the Taylor Court explained that “this Court has rested the duty to instruct on affirmative defenses primarily on Article 51(c) of the Uniform Code, 10 USC § 851(c), rather than on Manual provisions.” 26 MJ at 129.
15. In that context, it would not seem that RCM 920(e)(3), Manual for Courts-Martial, United States, 1984, is particularly relevant one way or the other regarding whether such an instruction must be given sua sponte or, instead, is waived if not requested by counsel. Given the long and unbroken line of precedent on this issue and given the statuto*191ry basis of that precedent, I have no inclination to consider overruling it simply because, in a handful of cases, the military judge has not been sensitive to the apparent need either to instruct or to obtain on the record defense counsel’s affirmative request not to instruct,